Citation Nr: 1442459	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to an initial compensable disability rating for service-connected IGA nephropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1998 to September 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Roanoke, Virginia Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1. The Veteran does not have a clinically diagnosed bilateral ankle disability.

2. The Veteran bilateral pes planus is not etiologically related to his active service. 

3. The Veteran's service-connected IGA nephropathy is not manifested in albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code (DC) 7101.


CONCLUSIONS OF LAW

1. The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2. The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3. The criteria for an initial compensable disability rating for service-connected IGA nephropathy have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.3, 4.115a, 4.115b, DC 7536 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated in September 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records (STRs) and the Veteran has not indicated that he has received any post-service treatment.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  Additionally, the Veteran was afforded a VA examination in connection with claim of entitlement to service connection for a bilateral ankle disability in October 2008, which the Board finds to be adequate, as the examiner had a full and accurate knowledge of the Veteran's disabilities and contentions and grounded his findings in the evidence of record.   See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board notes that the Veteran was scheduled for an additional VA examination in September 2013 and failed to appear for the examination.  The Board acknowledges that his representative has stated that the Veteran would be willing to attend a new VA examination; however, no good cause as to why he failed to appear for the September 2013 VA examination has been provided.  In accordance with 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  Under the circumstances of the case, as the issues on appeal all emanate from original claims, the claims are rated based on the evidence of record.

Moreover, the duty to assist in the development and the adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's lack of sufficient cooperation is a factor in VA's decision to adjudicate the current issues without further development of the claims. 

The Board acknowledges that the Veteran's representative has asserted that the Veteran should have been afforded a magnetic resonance imaging scan (MRI) of his ankles, and not just an X-ray, in order to determine the cause of his complaints of pain.  However, VA examination was conducted by a licensed medical doctor, whose experience and education equips him with the knowledge to determine what diagnostic testing is necessary based on a patient's subjective complaints.  As such, it would be outside the realm of expertise of both the Board, and the Veteran's representative, to determine what testing is appropriate.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Bilateral Ankle Disability

The Veteran contends that he is entitled to service connection for a bilateral ankle disability, manifested by pain, as such disability was caused by his active service.  A review of the Veteran's STRs is silent for any complaints or treatment related to the bilateral ankles and on July 2007 separation examination, while the Veteran reported pain in his ankles, no disability was diagnosed to account for such symptoms.  

The Veteran was afforded a VA examination in October 2008.  At that time, he reported ankle pain, but no history of injury.  X-rays of the bilateral ankles were within normal limits and the examiner noted that there was no pathology to support a diagnosis of a disability in either the right or left ankle.

There is no evidence to suggest the Veteran has sought post-service treatment for bilateral ankle pain, or that he has been clinically diagnosed with a bilateral ankle disability.  While the Board acknowledges the Veteran's complaints of bilateral ankle pain, pain, in and of itself, is not a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part, vacated in part on other grounds sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001) (pain, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)

In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As the Veteran does not have a diagnosis of a bilateral ankle disability, service connection for such is not warranted.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Pes Planus

The Veteran contends that he is entitled to service connection for bilateral pes planus, as such disability was incurred in or caused by his active service.  A review of the Veteran's STRs shows that his feet were normal at the time of his August 1997 enlistment examination.  The remaining STRs are silent of for any complaints of diagnosis of bilateral pes planus; however, a June 2007 STR shows that the Veteran was seen by podiatry for complaints of an ingrown toenail, at which time he also requested a podiatry consultation for orthotics.  Based on this request, the Board can infer that the Veteran was suffering from some symptoms of foot pain at that time, but there is no indication that he was seen by podiatry prior to his separation from active service or that he received the requested orthotics.  

The Veteran was afforded a VA examination in October 2008, at which time he was assigned a diagnosis of bilateral pes planus.  The examiner did not provide an opinion with regard to service connection.  The Veteran was scheduled for a VA examination in September 2013.  However, as noted above, he failed to appear for such examination and did not provide good cause.  As such, the Board finds that a new VA examination is not warranted as the issue may be evaluated based on the evidence of record. See 38 C.F.R. § 3.655(b).

There is no evidence to suggest that the Veteran receives any post-service treatment for any disability related to his feet, to include bilateral pes planus.

After a review of the evidence of record, the Board finds that there is no competent or credible lay or medical evidence to suggest that the Veteran's current bilateral pes planus was caused by, or as a result of, active duty service.  Specifically, while the Veteran's STRs indicate that he requested orthotics toward the end of his active service, the remainder of his STRs are silent for any complaints related to his bilateral feet.  Additionally, the Veteran has not sought any post-service treatment related to his bilateral pes planus.  Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral pes planus is not warranted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability Evaluation of IGA Nephropathy

The Veteran contends that he is entitled to an initial compensable disability rating for his service-connected IGA nephropathy.  In his May 2010 substantive appeal, he reported that he was now experiencing tenderness in the area of his kidneys.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  

The Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the Board finds that the Veteran's disability level was constant throughout the appeal period, staged ratings are not warranted in the instant case.

The Veteran's kidney disease is rated under DC 7536, glomerulonephritis.  This diagnostic criteria provides that glomerulonephritis is to be rated as a renal dysfunction, as provided in 38 C.F.R. § 4.115a.  Id.  

Pursuant to 38 C.F.R. § 4.115a, the diagnostic criteria for renal dysfunction provide that a noncompensable rating is warranted when there is albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101.  A 30 percent rating is warranted when there is albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent disability rating is warranted for renal dysfunction characterized by constant albuminuria with some edema; or, where there is a definite decrease in kidney function; or, where hypertension is at least 40 percent disabling under DC 7101.  An 80 percent disability rating is warranted where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest disability rating of 100 percent is warranted where the renal dysfunction requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, where BUN is more than 80mg%; or, creatinine more than 8mg%; or, where there is markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

The Veteran was afforded a VA examination in October 2008.  At that time, it was noted that he had been diagnosed with IGA nephropathy while on active service.  He reported that he urinated 5 times per day and denied any nighttime urinary problem.  He denied any problems starting urination or symptoms of urinary incontinence.  He denied any symptoms of weakness, fatigue, loss of appetite, weight loss, limitation of exertion, recurrent urinary tract infections, renal colic, bladder stones with pain, or frequent infections.  He reported that he did not require any procedures for his genitourinary problem.  Urinalysis results were absent sugar, hyaline casts, and granular casts; however, there were findings of protein 2+, occult blood 3+, and red blood cells 11-30.  The examiner noted that the Veteran showed no features consistent with IGA nephropathy and that the examination findings supported diagnoses only of hematuria with proteinuria.  

The Veteran was scheduled for another VA examination in September 2013 to assess the severity of his disability.  As noted above, he failed to appear for the scheduled examination and did not provide good cause for his absence.  As such, the Board has determined that a new VA examination is not warranted as the issue may be evaluated based on the evidence of record. See 38 C.F.R. § 3.655(b).

There is no indication that the Veteran has sought any post-service treatment for his IGA nephropathy, which suggests to the Board that he does not suffer from symptoms more severe than described in the October 2008 VA examination report of record.

Based on the evidence of record, the Board finds that an initial compensable disability rating is not warranted for the Veteran's IGA nephropathy.  In this regard, there is no evidence to show that the Veteran suffers from symptoms of, nor has urinalysis shown, albumin constant or recurring with hyaline and granular casts or red blood cells; or transient or slight edema or hypertension at least 10 percent disabling under DC 7101, as is required for a compensable disability rating.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the Veteran receives any treatment for his IGA nephropathy or that such disability has impacted his ability to work.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.  Additionally, there is no evidence or allegation that the Veteran's IGA nephropathy has rendered him unemployable, and as such, the Board finds that entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to service connection for a bilateral ankle disability is denied. 

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to an initial compensable disability rating for service-connected IGA nephropathy is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


